Case 1:20-cv-00980-CFC-JLH Document 58 Filed 08/02/21 Page 1 of 2 PagelD #: 1062

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

ACERA SURGICAL, INC., RETECTIX, LLC,
AND WASHINGTON UNIVERSITY,

Plaintiffs,

)

)

)

Vv. ) C.A. No. 20-cv-980-CFC-JLH

NANOFIBER SOLUTIONS, LLC, )

PARAGEN TECHNOLOGIES LLC, )

ATREON ORTHOPEDICS LLC, AND )
)
)
)
)

RENOVODERM LLC,

Defendants.

 

ORDER

WHEREAS, the Magistrate Judge issued a Report and Recommendation
(D.I. 55);

WHEREAS, the Magistrate Judge recommended in the Report and
Recommendation that the Court deny Defendants’ motions to dismiss the Second
Amended Complaint (D.I. 17, D.I. 35);

WHEREAS, Defendants filed Objections to the Report and
Recommendation (D.I. 56); and

‘WHEREAS, the Court concludes that the Magistrate Judge’s Report and
Recommendation should be adopted for the reasons stated by the Magistrate Judge

in her Report and Recommendation;
Case 1:20-cv-00980-CFC-JLH Document 58 Filed 08/02/21 Page 2 of 2 PagelD #: 1063

NOW THEREFORE, at Wilmington on this Second day of August in 2021,
IT IS HEREBY ORDERED that
1. The Magistrate Judge’s Report and Recommendation (D.I. 55) is
ADOPTED;
2. Defendants’ Objections (D.I. 56) are OVERRULED; and

3. Defendants’ motions to dismiss (D.I. 17; D.I. 35) are DENIED.

(hf a.

Chief Judge7
